         Case: 4:20-cv-01294-RLW Doc. #: 2 Filed: 09/21/20 Page: 1 of 2 PageID #: 17




                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MISSOURI
                                                 - - - - - DIVISION
                                                            )
                                                            )
         Plaintiff,                                         )
                                                            ) Civil Case No. _ __
  v.                                                        )
                                                            )
                                                            )
                                                            )
         Defendant(s).                                      )


         APPLICATIONTOPROCEEDINDISTRICTCOURTWITHOUTPREPAYINGFEESORCOSTS
                                     (Short Form)

          I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
 that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

           1. Ifincarcerated. I am being held at:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
 If employed there, or have an account in the institution, I have attached to this document a statement certified by the
 appr~priate institutional officer showing all receipts, expenditures, and balances during the last six months for any
 institutional account in my name. I am also submitting a similar statement from any other institution where I was
 incarcerated during the last six months.                                    ·

          2. Ifnot incarcerated. IfI am employed, my employer's name and address are:         U.N WI° LO"! 'Lt>




My gross pay or wages are: $_ _ _}.)~{A-
                                      _ _ _~·and my take-home pay or wages are: $___)J..,/~A-~._ _ _ _per
 {specify pay period)


         3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

             (a) Business, profession, or other self-employmerit    Yes             J. No.
           · (b) Rent payments, i:nterest, or dividends.            Yes              J·No-
             (c) Pension, annuity, or life insurance·payments       Yes           . _J_.ffo
            (d) Disabifit}r or work~r's compensation.payments       Yes             J   .No
            (e) Gifts odnherit<l{ices                               Yes           ·yN~
            (f) Any other-sources                                d_Yes                  No

         Ifyou answered "Yes" to any question above, describe below or on separate pqges each source ofmoney and
state the amount that you received and what you expect to receive in the future.     ·
          Case: 4:20-cv-01294-RLW Doc. #: 2 Filed: 09/21/20 Page: 2 of 2 PageID #: 18




          4. Amount of money that I have in cash or in a checking or savings account: $                 (i,O ,oo
                                                                                                   ~~~~~~~~~~




        5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value):   N/}r




          6. Any housing, transportation, utilities, 9r Joan payments, or other regular monthly expenses (describe and provide .
theamouniofthemonthlyexpenseJ:        3rio..oe> ptr m~ CU' "otL




        7. Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support: .}I IA-




          8. Any debts or financial obligations (describe the amounts awed and to whom they are payable):
            ~Ol" I)~       ?>l'"\~,o'll   et.r   MOl\-t\




          De,daration: I deCiare under·penalty ·of perjury that the above information is true ~d und.erstand that af~ls~
statement may result in a dismis~al of my claim5.                                              ·




                                                                     Printed Nafiie


                                                                     Date
